                   UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                        MARSHALL DIVISION


PPS DATA, LLC

                vs.              CIVIL ACTION No. 2:18-cv-0007-JRG
JACK HENRY & ASSOCIATES, INC.




  PLAINTIFF PPS DATA, LLC’S RESPONSE IN OPPOSITION TO MOTION TO
STRIKE AND EXCLUDE EXPERT TESTIMONY OF DR. MICHAEL SHAMOS, PH.D
        REGARDING INFRINGEMENT OF U.S. PATENT NO. 8,660,956
       Defendant Jack Henry & Associates, Inc.’s (“JHA”) motion to strike and exclude expert

testimony of Dr. Michael Shamos, Ph.D. regarding infringement of U.S. Patent No. 8,660,956

[Dkt. No. 80] should be denied as moot. JHA first identified this issue and requested a meet and

confer on Thursday June 6, 2019 at 5:07 p.m. CDT, less than 24 hours from when JHA filed its

motion. During the meet and confer, counsel for PPD Data informed counsel for JHA that PPS

Data was already evaluating reducing the number of asserted claims, and was likely to withdraw

its claims with respect to the ’956 patent, but due to the late identification of this issue and

preexisting scheduling conflict within PPS Data, it was unlikely that PPS Data would be able to

confirm whether or not it would be withdrawing the asserted claims of the ’956 patent prior to

the June 7th deadline to file motions to strike. In a continuing effort to reduce the number of

asserted claims for trial, on June 19, 2019, PPS Data informed JHA that it was withdrawing

approximately half of the asserted claims over the five patents in suit, including all remaining

asserted claims of the ’956 patent. Although counsel for PPS Data requested JHA to withdraw

the present motion as moot, as of this filing, PPS Data did not receive a response, necessitating

this response. In light of the fact that the motion is moot, PPS Data will not respond to substance

of the motion. To the extent that the Court does not believe that the issues raised in JHA’s

motion is moot, PPS Data respectfully requests the opportunity to respond to the substance of the

motion.

       For the foregoing reasons, PPS Data respectfully request that the Court deny JHA’s

motion as moot.




                                                   1
Dated: June 21, 2019   Respectfully submitted,


                       By: s/Anthony H. Son
                       Anthony H. Son
                       Matthew C. Ruedy (pro hac vice)
                       Kaveh Saba (pro hac vice)
                       Steven A. Maddox (pro hac vice)
                       Jeremy J. Edwards (pro hac vice)
                       MADDOX EDWARDS PLLC
                       1900 K Street NW, Suite 725
                       Washington, D.C. 20006
                       (202) 830-0707
                       ason@meiplaw.com
                       mruedy@meiplaw.com
                       ksaba@meiplaw.com
                       smaddox@meiplaw.com
                       jedwards@meiplaw.com


                           Attorneys for Plaintiff
                           PPS Data, LLC




                       2
                                 CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this motion was served on all counsel who are

deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A). Pursuant to Fed. R.

Civ. P. 5(d) and Local Rule CV-5(d) and (e), all other counsel of record not deemed to have

consented to electronic service were served with a true and correct copy of the foregoing by email

and/or fax, on this the 21st day of June, 2019.


                                                       /s/ Anthony H. Son
                                                       Anthony H. Son
